Citation Nr: 0942905	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  96-41 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had periods of active service from August 1959 to 
August 1962 and from May 1968 to April 1971.  He also had 
periods of service with the United States Army Reserve and 
with the Texas Army National Guard.  The Veteran died in 
November 1993.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
VARO in Waco, Texas, that denied entitlement to the benefit 
sought.

In a decision dated in March 2007, service connection for the 
cause of the Veteran's death was denied by the Board.  The 
appellant then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  A Joint Motion for Remand was made 
by VA and the appellant in May 2009.  Later that same month 
the Court granted the Joint Motion for Remand filed by the 
parties, and Vacated and remanded the 2007 Board decision as 
to the issue of service connection for the cause of the 
Veteran's death.

Unfortunately, it is again necessary to REMAND this appeal to 
the RO by way of the Appeals Management Center in Washington, 
D.C.  VA will notify the appellant should further action be 
required.


REMAND

Review of the evidence of record reveals the Veteran died in 
November 1993.  The death certificate lists the immediate 
cause of death as atherosclerotic cardiovascular disease.  At 
the time of death, service connection was not in effect for 
any disorder.  The appellant and her representative 
essentially maintain that exposure to Agent Orange while 
serving in Vietnam and post-traumatic stress disorder (PTSD) 
may have contributed to the Veteran's cardiovascular disease.  
The service treatment records for the Veteran's first period 
of active service are without reference to complaints or 
findings indicative of the presence of a cardiovascular 
disease.  The service treatment records for the second period 
of service are incomplete, but the record does include the 
report of the April 1971 separation examination.  At that 
time normal cardiovascular findings were recorded. 

The evidence of record reveals that the Veteran was appointed 
to the Texas Army National Guard in August 1976 and assigned 
as Defense Counsel with Headquarters, 49th Armored Division, 
in November 1979.  He was then assigned to the United States 
Army Reserve.  In February 1982, he was again appointed to 
the Texas Army National Guard and assigned as Assistant Staff 
Judge Advocate with Headquarters, 49th Armored Division.  In 
March 1992 the Veteran was assigned to Headquarters, State 
Area Command as Chief of Administrative and Civilian Law, a 
position he held until his retirement in May 1993.  The 
evidence of record does not indicate how many days of active 
duty for training or inactive duty for training the Veteran 
had with the National Guard in the years following his second 
period of service.  The Board notes that unlike inactive duty 
for training, for active duty for training, service 
connection may be granted based on incurrence of a disease.  
38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 1131; 38 C.F.R. 
§§ 3.6, 3.303.  An individual serving on inactive duty for 
training is entitled to disability compensation only for 
injuries suffered and not for disability based on disease.  
See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  In Brooks, 
the Court upheld a precedent opinion of VA's General Counsel 
(VAOPGCPREC 86-90), which held that a myocardial infarction 
was not an injury for purposes of service connection based on 
inactive duty for training.  The medical evidence of record 
reveals the Veteran was diagnosed with a myocardial 
infarction in 1975.  It is not known from the evidence of 
record whether this might have been incurred while the 
Veteran was performing active duty for training or not.

In view of the foregoing, the Board finds that VA must 
attempt to verify the Veteran's periods of service with the 
Army National Guard in Texas and determine whether any 
periods of service qualify as ACDUTRA for VA purposes.

Accordingly, the case is REMANDED for the following actions:

1.  The State of Texas Adjutant General's 
Department, Texas Army National Guard, 
Post Office Box 5218, Austin, Texas, 
78763-5218, or other appropriate records 
repository should be contacted and asked 
to verify the Veteran's duty status with 
the National Guard between 1971 and his 
retirement in early 1993.  All efforts to 
obtain these records, and responses 
received, must be documented in the 
claims file, and must continue until it 
is reasonably certain that records do not 
exist or that further efforts to obtain 
the records would be futile.

2.  The appellant should be contacted and 
asked to provide any records she might 
have in her possession such as orders 
showing the Veteran had periods of active 
duty for training or inactive duty for 
training during the time frame between 
1971 and 1993.  Any records she might 
have should be obtained and associated 
with the claims file.

3.  Based on any records obtained, the VA 
physician and the VA psychologist who 
reviewed the file in August 2005 should 
be contacted and asked to indicate 
whether or not either both have any 
changes in their opinions as to whether 
or not there is a nexus between the 
Veteran's service and his death.  If 
neither health care professional is 
available, another VA physician with 
knowledge of heart disease should be 
asked to review the entire claims file 
and opine as to whether it is more likely 
than not, at least as likely as not, or 
less likely than not that the Veteran's 
fatal heart disease was in some way 
related to his active service and/or 
periods of active duty for training as 
documented by the development above.  If 
he or she cannot say without resort to 
speculation, this should be so indicated.

4.  Thereafter, the RO should review the 
claim for service connection for the 
cause of the Veteran's death.  If the 
claim is denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case and be 
given an opportunity for response, before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



